PER CURIAM.
Marshall Mitchell, a Florida prison inmate and the appellant, seeks review of an order of the trial court that, first, denies his request for leave of court to proceed as indigent in two civil eases, and, then, dismisses those two civil cases. While the order on appeal expresses skepticism regarding the merits of Mitchell’s lawsuits, the primary reason cited for denying the request to proceed as indigent is Mitchell’s failure to comply with subsection (7) of section 57.085, Florida Statutes — the statute that governs an inmate’s right to proceed as indigent in a civil case. As Mitchell points out, subsequent to rendition of the trial court’s order in this case, the supreme court found subsection (7) of the statute unconstitutional. See Jackson v. Dep’t of Corrections, — So.2d —, 2000 WL 33114471 (Fla. May 4, 2000). As- a result, we reverse the order on appeal and remand the case for reconsideration of the indigency issue. In reevaluating Mitchell’s request, the trial court may consider and address the merits of the lawsuits to the extent set forth in subsections (6), (8), and (9) of the statute.
REVERSED and REMANDED.
POLEN, STEVENSON and TAYLOR, JJ., concur.